Citation Nr: 1609823	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-26 415	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for vaginal and rectal fibroids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel




INTRODUCTION

The Veteran had active service from August 1974 to August 1978, and from March 1984 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for vaginal and rectal fibroids.  In January 2016, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran essentially contends that her pre-existing fibroids worsened during her active service.  She testified that she had cramps during active service that were attributed to her fibroids, and that she has continued to have cramps since service.  

Service treatment records (STRs) showed that the Veteran was treated at military facilities (apparently as a dependent) prior to her first period of active duty.  In November 1972, she was seen in the ob-gyn clinic and was found to have an abnormal pelvis and fibroids and the impression was leiomyomatous uterus and a medication was prescribed.  In May 1973, her uterus was evaluated as normal and with fibroids.  In March 1974 she was seen for a routine pap smear and examination of her uterus revealed no significant abnormality and a notation of two small fibroids.  On her enlistment examination in August 1974, there was no report or finding of fibroids, her gynecological examination was within normal limits, and it was noted that she had external hemorrhoids, asymptomatic.  On her report of medical history dated in August 1974, she responded "no" to having been treated for a female disorder.  In September 1974, she was seen in the family planning clinic and her pelvis was examined and found to be normal.  In October 1975 she complained of a one day history of abdominal pain, and examination was negative.  The assessment was gastritis.  Thereafter, later in October 1975, she was seen for a cytology examination and her uterus was found to be enlarged and with fibroids.  In February 1976, she was seen in the gynecology clinic for a sterilization request, and her uterus was enlarged and she was noted to have fibroids.  In March 1977, she was seen for a cytology examination and her uterus was found to be enlarged and with fibroids.  It was noted that her uterus was difficult to evaluate due to fibroids.  The assessment was multiple leiomyomas.  A few weeks later, in March 1977, she was seen again and it was noted that she had fibroids since 1972.  In December 1977, she was seen for a "female problem" and complained her menses were very dark and decreased in amount for the past three menstrual periods.  She was not examined because she was having menses, but the assessment was probably no abnormality.  On an ETS examination in June 1978, pelvic examination revealed she had fibroids.  In February 1984, she was evaluated for enlistment in the National Guard, and pelvic examination revealed multiple fibroids in her uterus.  In October 1985, she was examined and her uterus was moderately enlarged,  it was noted that she had a past medical history of fibroids which were asymptomatic.  

Post-service VA treatment records showed that in December 2007, the Veteran was seen for a female physical examination, and it was noted that he had been out of the United States for 20 years and had not had any female examinations during that period.  She reported no vaginal issues.  

On the VA examination in January 2014, the examiner noted that the Veteran was claiming service connection for fibroid uterus, vaginal polyp, and rectal polyp (hemorrhoid).  It was noted that she had been seen at the USAF gynecology clinic in November 1972 and was found to have two uterine fibroids, and at that time she was experiencing heavy menstrual cycles and abdominal cramping at that time and was treated with oral contraceptives.  No ultrasound or other imaging tests were done.  It was noted that she was seen again in March 1974 for an Army physical examination and again it was documented that she had two uterine fibroids.  She was seen in an Army gynecology clinic in August 1974 and they discovered rectal hemorrhoids.  She was seen in February 1984 for a well woman examination, and was found to have an enlarged uterus and cystocele.  It was noted that on her exit physical in October 1985, there was a notation of moderately enlarged uterus, asymptomatic.  Her last pap smear was in May 2012, and no vaginal complaints were offered at that time, and no abnormal findings documented.  Examination revealed her uterus was mildly enlarged and irregularly shaped and firm.  The assessment was likely uterine fibroids, to be confirmed with transvaginal ultrasound that had been ordered; and hemorrhoids, currently not bleeding or enlarged.  The examiner noted that the Veteran had asymptomatic uterine fibroids that were first discovered in 1972, prior to military service, and were monitored during active duty, and were most likely still there but not presenting any pain, bleeding, or other disability.  The examiner opined that it was more than 50 percent as likely as not to have been the result of a naturally occurring disease process and was unrelated and not exacerbated by military service.  The examiner also opined that the Veteran had an asymptomatic small external hemorrhoid that was more than 50 percent likely as not to have first been diagnosed while on active duty, and not requiring surgical or medical intervention nor presenting any disability.

As noted above, the Veteran has recently testified that during service she had cramps, which were attributed to fibroids, and that she has continued to have cramps since service.  The VA examiner in 2014, however, did not comment on the Veteran's statements regarding having cramps in service and since service.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  While it appears the VA examiner opined that the Veteran's fibroids pre-existed service, the examiner did not comment on the Veteran's statements regarding the onset of cramps in service and the continuation of cramps after service.  Thus, the Board finds that this matter must be remanded so that a more complete medical opinion with respect to the question of whether the Veteran's fibroids were aggravated by her active military service and that considers her competent complaints of cramps during and since service.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment she may have received related to fibroids.  This should specifically include any treatment related to fibroids from December 2007 to the present.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the file.  Negative replies should be requested.

2. Forward the claims folder, including a copy of this remand, to the examiner who conducted the VA examination in January 2014 for a supplemental opinion.  Request that the examiner review the claims folder and note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder to another appropriate examiner in order to render the requested medical opinion noted below.  Only if deemed necessary, should arrangements be made for another VA medical examination for the Veteran.  

The examiner should be asked to provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's fibroids were not aggravated (chronically worsened) during her active duty service.  

The examiner should also specifically address the fact that the Veteran has reported the onset of cramps during and after service, and that these symptoms have continued ever since.  The examiner must be advised as to the Veteran's competency to report lay-observable events and on the presence of symptoms.  A complete rationale should be provided for all opinions expressed.  If any question cannot be answered without resorting to pure speculation, the examiner must provide an explanation as to why such question cannot be answered

3. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


